                                                              United States Bankruptcy Court
                                                               Middle District of Tennessee
In re:                                                                                                                 Case No. 04-06325-MFH
JOAN BOYD HARDEN                                                                                                       Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0650-3                                                  User: mlh9971                                                               Page 1 of 2
Date Rcvd: Dec 09, 2020                                               Form ID: pdf001                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 11, 2020:
Recip ID                 Recipient Name and Address
db                     + JOAN BOYD HARDEN, 200 CHIMNEY TOP DR, ANTIOCH, TN 37013-6310

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 11, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 9, 2020 at the address(es) listed
below:
Name                               Email Address
ERICA R. JOHNSON
                                   erjtrustee@erjlaw.com TN49@ecfcbis.com

JUSTIN TIMOTHY CAMPBELL
                                   on behalf of Trustee ERICA R. JOHNSON justin@thompsonburton.com

MEGAN REED SELIBER
                                   on behalf of U.S. Trustee US TRUSTEE megan.seliber@usdoj.gov

PAUL JOSEPH KROG
                                   on behalf of Respondent Darryl Harvey pkrog@bulso.com

RONALD K. NEVIN
                                   on behalf of Debtor JOAN BOYD HARDEN paralegal@ronnevinattorney.com nevinlawecf@gmail.com

SUSAN R LIMOR
                                   trustee@limorlaw.com tn48@ecfcbis.com



             Case 3:04-bk-06325                   Doc 30 Filed 12/11/20 Entered 12/11/20 23:58:31                                               Desc
                                                Imaged Certificate of Notice Page 1 of 3
District/off: 0650-3                                      User: mlh9971                   Page 2 of 2
Date Rcvd: Dec 09, 2020                                   Form ID: pdf001                Total Noticed: 1
US TRUSTEE
                          ustpregion08.na.ecf@usdoj.gov


TOTAL: 7




           Case 3:04-bk-06325          Doc 30 Filed 12/11/20 Entered 12/11/20 23:58:31   Desc
                                     Imaged Certificate of Notice Page 2 of 3
      Dated: 12/9/2020




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 IN RE:                                                   )
                                                          )
 JOAN BOYD HARDEN,                                        )   BK No. 04-06325-MH3-7
                                                          )
          Debtor(s).                                      )

ORDER AUTHORIZING THE TRUSTEE TO EMPLOY ERICA R. JOHNSON, ATTORNEY AT
                LAW, PLLC AS ATTORNEYS FOR TRUSTEE

        Upon the Application of Erica R. Johnson, Trustee, for approval to employ Erica R. Johnson,

Attorneys at Law, PLLC, as attorneys for the Trustee, and it appearing that said attorneys represent no

interest adverse to the bankruptcy estate, twenty one (21) days notice having been given pursuant to L.B.R.

9013-1 of this Court, and no adverse interest appearing or objections having been filed;

        IT IS HEREBY ORDERED that Erica R. Johnson, Trustee, is authorized to employ Erica R.

Johnson, Attorney at Law, PLLC, as attorneys to represent the Trustee as counsel in this matter. Such

employment is effective on or about November 16, 2020.

        IT IS FURTHER ORDERED that counsel for the Trustee shall make application to the Court for

approval of all compensation pursuant to 11 U.S.C. §§ 330, 331, the Federal Rules of Bankruptcy

Procedure, the Local Rules of this Court, and the United States Trustee Fee Guidelines.

     THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT
THE TOP OF THE FIRST PAGE.

Submitted for Entry:

/s/ Erica R. Johnson
Erica R. Johnson (BPR No. 30939)
ERICA R. JOHNSON,
ATTORNEY AT LAW, PLLC
8161 Highway 100, Suite 184
Nashville, Tennessee 37221
(615) 347-5869 – Telephone
erica@erjlaw.com – Email                                                   This Order has been electronically
                                                                           signed. The Judge's signature and
Attorneys for Trustee                                                      Court's seal appear at the top of the
                                                                           first page.
                                                                           United States Bankruptcy Court.




Case 3:04-bk-06325         Doc 30 Filed 12/11/20 Entered 12/11/20 23:58:31                            Desc
                         Imaged Certificate of Notice Page 3 of 3
